Citation Nr: 9904976	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-50 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1954 and from August 1955 to January 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating determination that 
denied service connection for a respiratory disorder.  


REMAND

Subsequent to the last supplemental statement of the case, 
issued in February 1998, and the certification of this case 
to the Board, additional pertinent VA treatment and 
examination records were received at the RO.  

Any pertinent evidence forwarded to the Board by the 
originating agency must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless the appellant or his 
representative waives this procedural right. 38 C.F.R. 
§§ 19.37(b), 20.1304(c) (1998).  Neither the veteran nor his 
representative has waived initial review of this evidence by 
the RO. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for a respiratory disorder 
considering all the evidence of record, 
including that which was associated with 
the claims folder subsequent to the 
issuance of the February 1998 
supplemental statement of the case.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






